DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 19 November 2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawado et al. (US 2010/0204826) (“Sawado”) in view of Kamikawa et al. (US 2010/0215461) and Teramoto et al. (US 2020/0126823; Filed: Oct. 17, 2019) (“Teramoto”). Sawado discloses:
Claim 1: a carrier (FIG. 2, 10) traveling through a carrying passage (H11) disposed on a ceiling side (at 1), the carrier carrying a cassette (FOUP 3) that accommodates a workpiece (wafer), lifting the cassette upward and downward, placing the cassette on the processing apparatus to thereby carry the workpiece (FIG. 2), the processing apparatus comprising: a processing unit (20 and/or 31 below upper box at leader 30 in modified FIG. 2 below) that processes the workpiece 
a main body (31/20 below upper box at leader 30 in modified FIG. 2 below) including a ceiling wall (top of 20 and top cut portion of 31 below upper box at leader 30 in modified FIG. 2 below) and a plurality of side walls extending downwardly from the ceiling wall (side walls of 20 and below upper box at leader 30 in modified FIG. 2 below), 

wherein a height of the erected tube is higher than a height of the ceiling wall of the processing apparatus and does not to interfere with the cassette held by the carrier that travels (upper box at leader 30 is higher than 20 and region below upper box at leader 30).
[AltContent: textbox (upper box at leader 30)][AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    701
    738
    media_image1.png
    Greyscale

Sawado does not directly show:
Claim 1: a chuck table that holds the workpiece as claimed above;
a carrying unit that carries the workpiece between the cassette placed in the cassette placing region and the chuck table as claimed above.

Teramoto shows a similar device having:
Claim 1: a chuck table (131) that holds the workpiece (131 holds workpieces) as claimed above;

Claim 1: a chuck table that holds the workpiece as claimed above;
for the purpose of increasing flexibility of the processing unit by providing alternative sources of workpieces within the processing apparatus.

Kamikawa shows a similar device having:
Claim 1: a carrying unit (45) that carries the workpiece between the cassette placed in the cassette placing region and the chuck table as claimed above;
for the purpose of efficiently and automatically carrying workpieces between locations. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Sawado as taught by Kamikawa and include Kamikawa’s similar device having:
Claim 1: a carrying unit that carries the workpiece between the cassette placed in the cassette placing region and the chuck table as claimed above;
for the purpose of efficiently and automatically carrying workpieces between locations.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawado in view of Kamikawa, Teramoto, and Ito (US 2019/0031440). Sawado discloses all the limitations of the claims as discussed above.
Sawado does not directly show:
Claim 2: an opening-closing door that permits an operator to enter the cassette placing region.

Ito shows a similar device having:
Claim 2: an opening-closing door that permits an operator to enter the cassette placing region (paragraph [0051], 22b);
for the purpose of having an operator easily remove the cassette placed in the processing apparatus in order to inspect the workpieces in the cassette (paragraph [0051]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Sawado, Kamikawa, and Teramoto as taught by Ito and include Ito’s similar device having:
Claim 2: an opening-closing door that permits an operator to enter the cassette placing region;
for the purpose of having an operator easily remove the cassette placed in the processing apparatus in order to inspect the workpieces in the cassette.

Response to Arguments
Applicant’s arguments, see pp. 4-5, filed 19 November 2021, with respect to the rejection(s) of claim(s) 1-2 under Sawado (etc.) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sawado (etc.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/Gerald McClain/Primary Examiner, Art Unit 3652